The object of the bill in this case was to obtain a discovery for the purpose of resisting a claim of set-off on the part of the defendants to the complainant’s suit at law. The Chancellor decided that if a proper case for discovery in other respects is made by a bill of this nature, the court 'will lend its aid in compelling the discovery sought, in the same manner and to the same extent as if the defendants had brought a suit at law against the complainant to recover the sums which they seek to set off in the suit at law,
Bill of discovery, averments in,
That it is not sufficient, in a bill of discovery, to allege that the matters as to which a discovery is sought are material to the defence ; but that the complainant must state his case in such a manner that the court will he able to discover how they may be material on the trial of the suit at law.
Order overruling demurrer reversed, and demurrer allowed with eosts.